Chittenden, J.,
dissenting. I am in entire accord with the majority of the court in their finding that the order issued by the director of public safety violates no constitutional provisions, and I am also fully in accord with the finding that the evidence wholly fails to show the order to be unreasonable.
I am unable, however, to agree with the finding that the director of public safety has had conferred upon him the power to make the order of January 10. The only authority to issue that order must be found in Section 3 of the ordinance regulating the operation of motor busses. That section is found to be divided into three paragraphs, the first of ■which provides for making application to the department of finance for a license, which application is to be accompanied by maps of the proposed route, together with other data affecting the operation of the bus. The second paragraph provides for the submission of the application to the director of public safety for his approval or disapproval. It further provides that the director of public safety, in considering such application, may exclude bus service from certain streets or parts of streets for safely, sanitary or other reasons involving the public welfare. The privilege is then given the applicant *483to amend or alter his application so as to comply with the requirements of the director of public safety, who then has power given him to approve the amended or modified application. The third paragraph establishes certain regulations as to routes, governing the licensee in the operation of his bus. These regulations were evidently suggested by previous experience of the city with busses operated on its streets. The first regulation limits the operation of the bus to the route provided for in the license, and makes it unlawful to operate the bus upon any other route. The next regulation requires the bus or busses to operate over the whole of the route; and it appears that council, believing that experience might suggest other regulations with respect to the routes, provided that it would' be unlawful not to comply with any or all regulations with respect to routes, as the same might be reasonably established from time to time by the director of public safety. In other words, power was conferred upon the director of public safety to establish from time to time regulations concerning routes, in addition to the two specific regulations established by the ordinance itself. I cannot read this section as authorizing the director of public safety to change the routes. My view in this respect is strengthened from a consideration of the provisions of the ordi-. nance for an appeal from the action of the director of finance in refusing to grant a license upon a proposed route, or from the action of the director of finance in revoking a license theretofore granted.
Provision is made in Section 10 of the ordinance for an appeal by the applicant in case of the refusal of a license, and by the licensee in case of a revocation of a license after it has been granted. If Sec*484tion 3 shall be construed as conferring power upon the director of public safety to change routes, it does so without giving any right of appeal on the part of the operator of the bus, a right which is fully provided for by the ordinance in case of refusal to grant a license upon a route described in the application, or in case of revocation of a license that has been granted. It may be that the director of public safety should have the power to alter or change routes after the issuing of a license. If so, that power should be provided for by proper legislation.
For the reason only that I am unable to find that the director of public safety has authority to make the order of January 10,1 do not concur in the judgment of the court.